Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 13, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                     Manuel CASTRO,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
        On January 9, 2015, appellee filed a motion to extend time to file a response to this
court’s order, which required anyone who desired to file a contest to appellant’s affidavit of
indigency to do so by January 9, 2015. However, appellee filed his response to our order later
that same day. Accordingly, we ORDER appellant’s motion to extend time to file a response
DENIED AS MOOT.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court